Territory of Michigan—in the supreme court of the term of September 1806—
Louis St Bernard was attached to answer unto Hugh Robison Martin in a plea of Trespass on the Case For that whereas the said Louis on the thirtieth day of Septr in the year of our Lord 1805 towit at Detroit in said Territory made his Certain Note in writing Commonly called a promisory Note his own proper hand writing or accustomary mark being thereunto affixed having date the same day and year aforesaid—and then and there delivered the said note to one Charles Curry and thereby promised on demand to pay the said Charles Curry or order the sum of six hundred sixty five pounds ten shillings and two pence three farthings New York Currency equal to sixteen hundred sixty three dollars twenty eight cents money of the United States for value Recd by him the said Louis—and the said Charles Curry to whom or to whose order the payment of the said sum of money contained in said note was to be made afterwards and before the payment of the said sum of money contained in said note or any part thereof to wit on the aforesaid thirtieth day of Septemr in the year aforesaid at Detroit aforesaid indorsed the said Note his own proper hand writing being thereunto subscribed and by that indorsment appointed the Contents of the said Note to be paid to the said Hugh Robison Martin by the Name of Hugh R Martin and then and there delivered the said Note so indorsed to the said Hugh R Martin whereof the said Louis St Bernard afterwards towit on the day and year aforesaid at Detroit aforesaid then had notice by reason of which premises and by force of the statute in such cases made and provided the said Louis became liable to pay to the said Hugh R Martin the said sum of money contained in the said Note according to the Tenor and effect of said *105Note and being so liable he the said Louis in consideration thereof after-wards towit on the same day and year last aforesaid at Detroit aforesaid undertook and faithfully promised the said Hugh Robison Martin to pay him the said sum of money contained in said Note according to the Tenor and effect of said Note Yet the said Louis not regarding his aforesaid several promises and undertakings so by him made in his behalf as aforesaid but contriving and fraudulently intending craftily and subtally to deceive and defraud the said Hugh R Martin in this behalf hath not as yet paid him the said sum of money contained in said note or any part thereof altho so to do he the said Louis was requested by the said Hugh R Martin afterwards towit on the same day & year aforesaid and often afterwards towit at Detroit aforesaid but he to pay the same hath hitherto entirely refused and still doth refuse to the damage of the said Hugh R Martin as he says two thousand five hundred dollars and thereof to recover the same with costs he Brings suit and hath pledges towit Jn° Doe and Richd Roe— E Brush atty
Territory of Michigan ss Hugh R Martin puts in his place E Brush his Atty agt Louis St Bernard in this plea aforesaid

[In the handwriting of Elijah Brush]